Case 2:18-cv-10205-DSF-DFM Document 62 Filed 08/14/19 Page 1 of 1 Page ID #:1224




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




      B.Q., a minor, by and through  CV 18-10205 DSF (DFMx)
      his Guardian ad Litem, Carolyn
      Rodriguez-Q.,                  Order AMENDING Order re
            Plaintiff,               Defendants’ Motions to
                                     Dismiss and Motions to Strike
                       v.            (Dkt. 60)

      ALEXANDER DEKOK, et al.,
          Defendant.



        Footnote 9 of the Court’s August 7, 2019 Order re Defendants’
     Motions to Dismiss and Motions to Strike is amended to read in
     its entirety: “Dekok’s motion to strike is DENIED.”

        IT IS SO ORDERED.


      Date: August 14, 2019             ___________________________
                                        Dale S. Fischer
                                        United States District Judge
